Citation Nr: 0001912	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  98-16 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from January 1954 to February 
1955.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied the veteran's claim of entitlement to an 
increased evaluation.

Service connection for schizophrenia was granted in a 
November 1977 rating decision, and a 50 percent evaluation 
was assigned.  Through the years, the veteran has sought to 
increase his disability rating for schizophrenia, which the 
RO has repeatedly denied.  In May 1998, the RO received the 
veteran's latest request for an increased evaluation, which 
it denied in a June 1998 rating decision.  The veteran then 
appealed.  The veteran's 50 percent disability rating remains 
in effect and is the subject of this appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

The most current clinical evidence of record, obtained by the 
RO in connection with the veteran's claim, pertains to the 
veteran's movement disorder evaluation and does not reflect 
treatment for schizophrenia or reference any attendant 
symptomatology.


CONCLUSION OF LAW

The schedular criteria for an evaluation greater than 50 
percent for the veteran's schizophrenia have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 3.655, 4.1, 4.7, 4.130, Diagnostic Code 9205 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim for entitlement to an increased 
evaluation is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  His assertion that his disability is 
greater is sufficient to make the claim plausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1999).

In this instance, the veteran's schizophrenia is evaluated 
under the schedular criteria applicable to mental disorders.  
See 38 C.F.R. Part 4, § 4.130.  Specifically, Diagnostic Code 
9205 (Schizophrenia, residual type; other and unspecified 
types) provides for a 50 percent evaluation where there is 
evidence of occupational and social impairment with reduced 
reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent evaluation, the next higher evaluation 
available, is warranted where there is evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals; intermittently irrelevant, obscure, or 
illogical speech; near continuous panic or depression 
affecting the ability to function independently; impaired 
impulse control; spatial disorientation; difficulty in 
adapting to stressful circumstances; and an inability to 
establish and maintain effective relationships.

A 100 percent evaluation, the maximum allowed, is warranted 
where there is total occupational social impairment, due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation as to time and place; and 
memory loss.

II.  Factual Background

In accordance with 38 C.F.R. Part 4, §§ 4.1 and 4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the veteran's 
schizophrenia.  The Board is of the opinion that this case 
presents no evidentiary considerations which warrant an 
exposition of the remote clinical histories.  Moreover, the 
Board notes that the basic concept of the rating schedule is 
to compensate for present disability, not for past 
disability, potential future disability, or disability that 
is avoided by treatment.  38 U.S.C.A. § 1155; see also 
Francisco v. Brown, 7 Vet. App. 55 (1994).  As such, the 
pertinent evidence of record consists of the veteran's VA 
outpatient treatment records (dated from March 1997 to May 
1998).

These records do not reference the veteran's schizophrenia, 
nor do they specifically discuss any treatment currently 
received by the veteran for his schizophrenia.  Rather, they 
concern receipt of disability checks and indicate that the 
veteran underwent a movement disorder evaluation.  It was 
noted that the veteran denied any history of restlessness, 
muscular rigidity, and pacing.  It was also noted that the 
veteran had no symptoms of a movement disorder.

III.  Application and Analysis

The Board recognizes the veteran's contentions that he is 
entitled to an evaluation greater than 50 percent for his 
schizophrenia.  However, upon review of the sparse pertinent 
clinical evidence of record and the applicable schedular 
criteria, the Board finds that the veteran's claim must be 
denied.  

Specifically, while the veteran has asserted that his 
schizophrenia has worsened and that he is entitled to an 
increased evaluation, the sparse current clinical evidence of 
record fails to support such an increase.  Indeed, the Board 
notes that there is absolutely no current, pertinent clinical 
evidence of record that speaks to the schedular criteria used 
by VA to evaluate mental disorders, including the veteran's 
schizophrenia.  Rather, the veteran's current VA outpatient 
treatment records are silent as to his schizophrenia and any 
attendant symptomatology and indicate that the veteran was 
seen for a movement disorder evaluation.  Simply, then, the 
Board finds no current and pertinent evidence as to the 
veteran's level of severity regarding occupational and social 
impairment.  Absent evidence as to the veteran's level of 
severity regarding occupational and social impairment, the 
Board concludes that the veteran's current disability picture 
more nearly approximates the schedular criteria required for 
a 50 percent evaluation (his present disability rating) than 
that required for a 70 percent evaluation.  See 38 C.F.R. 
§ 4.7; 38 U.S.C.A. § 5107(b) (West 1991).  The veteran's 
claim is, accordingly, denied.

In reaching this determination, the Board stresses to the 
veteran the importance of reporting for scheduled VA 
examinations.  See 38 C.F.R. § 3.655(a),(b) (1999).  In this 
instance, the VA examination report could have supported the 
veteran's contentions as to his current level of disability, 
and the Board could have assigned a higher disability rating.  
Instead, the Board has denied the veteran's claim.

Further, as to the veteran's assertions that he never denied 
a history of restlessness and that he could not have been 
seen at VA with his wife, since he does not have a wife, the 
Board notes that it reviewed the VA outpatient treatment 
records obtained by the RO in connection with this claim.  
This review showed that the name on the records was the same 
as the veteran's, as was the Social Security number and date 
of birth.  While the veteran did not explicitly claim that 
the wrong records had been erroneously obtained and 
considered, the Board finds such an argument implicit in the 
veteran's statements in his VA Form 9, received by the RO in 
October 1998.  However, for the reasons just enumerated, the 
Board finds nothing inconsistent in the VA outpatient 
treatment records, indicating or suggesting that these are 
the wrong records.

Moreover, with respect to VA's duty to assist the veteran in 
the development of facts pertinent to his claim, the Board 
again stresses to the veteran that such a duty is not always 
a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  If the veteran wishes help in the development of 
facts pertinent to his claim, he cannot passively wait for 
it.  Id.  Here, the RO scheduled the veteran for a VA 
examination, in order to assess his current level of 
disability, but the veteran failed to report.  As noted 
above, nothing in the record indicates that the veteran did 
not receive this notice, nor did he request for the 
examination to be rescheduled.  When a veteran fails to 
report for a scheduled examination in conjunction with a 
claim for an increased rating, the claim shall be denied.  
38 C.F.R. § 3.655 (1999).

Moreover, the veteran was put on notice as to the evidence 
required to both evaluate and increase his claim in the 
September 1998 Statement of the Case, as he was provided with 
the applicable schedular criteria and informed of the reasons 
and bases for the RO's determination.



ORDER

Entitlement to an evaluation in excess of 50 percent for the 
veteran's schizophrenia is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

